In an action to recover on a judgment of the United States District Court, Northern District of Ohio, dated January 25, 1993, which was filed with the clerk of the Supreme Court, Nassau County, pursuant to CPLR article 54, the defendants appeal from an order of the Supreme Court, Nassau County (DiNoto, J.), entered July 7, 1993, which denied their motion to vacate the filing of the foreign judgment, or, in the alternative, to stay enforcement of that judgment.
Ordered that the order is affirmed, with costs.
Contrary to the defendants’ claim, the plaintiff properly filed, pursuant to CPLR 5402, a judgment of the United States District Court, Northern District of Ohio, dated January 25, 1993, finding the defendants liable for a specific amount of compensatory damages. The judgment, although not appeal-able pursuant to Federal Rules of Civil Procedure, rule 54 (b), was nevertheless "final” and entitled to full faith and credit (see, Metromedia Co. v Fugazy, 983 F2d 350, cert denied — US —, 113 SCt 2445; Keeton v Hustler Mag., 815 F2d 857).
We have examined the defendants’ remaining claim and find it to be without merit. Balletta, J. P., Rosenblatt, Ritter and Altman, JJ., concur.